UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2137


JIMMY STEWART, JR.,

                    Plaintiff - Appellant,

             v.

GESTAMP SOUTH CAROLINA LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:17-cv-01023-TMC)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Stewart, Jr., Appellant Pro Se. John J. Coleman, III, Richard Carlton Keller,
BURR & FORMAN LLP, Birmingham, Alabama, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jimmy Stewart, Jr., appeals the district court’s text order denying his motion for

judgment as a matter of law under Fed. R. Civ. P. 50(a) filed in his employment

discrimination proceeding. We have reviewed the record and find no reversible error in

the reasoning and decision of the text order. Accordingly, we affirm the district court’s

order. Stewart v. Gestamp South Carolina, LLC, No. 7:17-cv-01023-TMC (D.S.C. Aug.

27, 2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2